DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first plurality of the individually-controllable transducers and the second plurality of the individually-controllable transducers must be shown as circumferentially disposed about a longitudinal axis of the flexible elongate member or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, there is a lack of antecedent basis for the term “the flexible elongate member” in the last line of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4, 5, 7, 10, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2007/0073135 A1 (hereinafter “Lee-1”) --as evidenced by Dance et al., “Diagnostic Radiology Physics”, International Atomic Energy Agency, Vienna, Austria, 2014 (hereinafter “Dance”)-- in view of Kohler et al., US 2014/0005521 A1 (hereinafter “Kohler”).
Regarding claim 1, Lee-1 discloses an ultrasound system (system 10, Fig. 1, ¶ [0037]) comprising:
a flexible elongate member (imaging and therapy catheter 14, Fig. 1, ¶ [0037]; catheter body 74 of catheter 72, Figs. 10 and 14) configured to be positioned within anatomy of a patient (patient 12, Fig. 1, ¶ [0037]), the flexible elongate member comprising:
a proximal portion (the portion of the catheter connected to the catheter positioning system and/or imaging system 18, Fig. 1) and
a distal potion (16, Fig. 1, ¶ [0037]; the portion of the catheter body shown in Fig. 10); and
an ultrasound transducer array (common array 94, Fig. 10, ¶ [0070]) positioned at the distal portion of the flexible elongate member, wherein the ultrasound transducer array includes a plurality of independently-controlled transducer elements (elements 82 and 80
a first segment (imaging array 78, Fig. 10) configured to emit a first ultrasound signal (implied from ultrasound imaging; region 90 represents the imaged region, Fig. 10) with a first frequency (88, Fig. 7; “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation.” ¶ [0069]), and
a second segment (ablation array 76, Fig. 10) configured to emit a second ultrasound signal (ablation beam 92) with a second frequency (86, Fig. 7) different than the first frequency (“Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation.” ¶ [0069]),
the first and second segments abutting each other along a longitudinal axis of the flexible elongate member (see Fig. 10 which illustrates the ablation array 76 and the imaging array 78 abutting each other along the longitudinal axis of catheter 74);
a beamforming controller (implied; see discussion below) configured to independently drive each of the plurality of independently-controlled transducer elements (implied; see discussion below
a plurality of signal lines (interconnect leads 84, Figs. 10 and 14; ¶ [0068]) coupling each of the independently-controlled transducer elements (implied; see discussion below).

Regarding the claim limitation(s) of:
“wherein the ultrasound transducer array includes a plurality of independently-controlled transducer elements arranged in a first segment and a second segment”,
“wherein the beamforming controller is configured to independently drive each of the plurality of independently-controlled transducer elements”, and
“a plurality of signal lines coupling each of the independently-controlled transducer elements”,
These limitations are implied Lee-1 or implicitly understood by the ordinarily skilled artisan to be taught in Lee-1 for the following reasons:
As discussed above, the ultrasound transducer array (common array 94) consists of two segments: the first segment (imaging array 78) and the second segment (ablation array 76). Further, the plurality of ultrasound elements (elements 82 and 80) that make up the ultrasound array consists of two groups of elements: a first group of elements (elements 82) corresponding to the first segment and a second group of elements corresponding to the second segment. In this sense, elements 82 are responsible for imaging and elements 80 are responsible for ablation/therapy.
The imaging region 90 as shown in Figs. 10 and 14 would be understood by the ordinarily skilled artisan to imply that the phased array techniques are used because the shape of the imaging region corresponds to the phased array/sector scanning (see Fig. 10 of Lee-1 and Fig. 13.1 of Dance). 

    PNG
    media_image1.png
    567
    866
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    918
    1577
    media_image2.png
    Greyscale

In particular, the shape of the imaging region 90, which originates as a point at the center of the first segment, suggests that each scan line originates from the center of the segment, while Dance teaches at page 312:
“The elements of a phased array (Fig. 13.1(c)) are also coplanar, but, as discussed below, they are smaller, less numerous and more closely spaced than the elements of a linear array. Each scan line originates from the centre of the array and is acquired using all of the elements. The azimuth angle of the scan line (θ in Fig. 13.1(c)) is incrementally increased by altering the relative timing of the pulses transmitted by each element as described below. This procedure yields a circular sector FOV that spans as much as 90° in azimuth angle and converges to a narrow FOV at shallow depths, near the top of an image.”


Dance further describes the essential details of the phased array technique at pages 312-313:
All array types are laterally focused, and the beam of a phased array is also steered, using delay-and-sum beam formation. The objective of beam formation during transmission is to ensure that the pulses transmitted from each element arrive simultaneously, and therefore constructively interfere, at the focal point. The time at which each element is fired is computed relative to the time the centre of the aperture is fired, by computing the distance from each element to the focal point using elementary trigonometry and assuming the sound speed, c, everywhere in the FOV is equal to 1540 m/s, the average sound speed of soft tissue. During reception, similar delays are applied to align temporally the echo signals received by each array element from the intended focal point. The delayed signals are then summed, such that the echoes received from the focus add constructively, to yield a beam formed receive signal.

Since the delay/timing of each element in the phased array technique is based on the position of the respective element and each element is at a different position, then it is understood that the delays/timing must be applied on a per element basis. Therefore, the ordinary skilled would have understood that the elements 82 of the first segment must be independently-controlled in order to facilitate the phased array technique.
Lee-1 teaches at ¶ [0074] electronic steering of the ablation beam:
[0074] As shown in FIG. 14, electronic steering of the ablation beam allows multiple ablation sites 96(a), 96(b), and 96(c) to be ablated at a single catheter position. Not only does this reduce the time required for an operator to register multiple ablation sites, but it also saves time by reducing the number of catheter movements required for a given procedure.


    PNG
    media_image3.png
    904
    1233
    media_image3.png
    Greyscale

Fig. 14 shows that the ablation beam is electronically focused and steered on/to multiple ablation sites (albeit not simultaneously). Since the second segment (ablation array 76) appears to be flat (i.e., no curvature or mechanical focusing lens) and fixed in the azimuth direction (i.e., no mechanical steering) and the ordinarily skilled artisan would have recognized that focusing/steering of the ablation beam must have been accomplished by applying delays/timings to the elements 80 of the second segment (ablation array 76) in a manner similar to the phased array technique used in imaging. Therefore, the ordinary skilled would have understood that the elements 80 of the second segment must have been independently-controlled in order to facilitate the focusing/steering of the ablation beam in a manner similar to the phased array technique used in imaging.
It is noted that applying respective delays to the plurality of independently-controlled transducer elements (elements 80 and 82) to form and steer a beam reads on beamforming. In this sense, the ordinarily skilled artisan would have understood that Lee-1 implicitly teaches beamforming as inherent to the implied phased array technique. In this sense, Lee-1 can be considered to teach a beamforming controller configured to 
Since the plurality of signals lines are for providing transmission and reception signals (which are delayed by the beamforming controller on a per element basis as discussed above) to/from each of the independently-controlled transducer elements in the ultrasound array, it is understood by the ordinarily skilled artisan that the plurality of signal lines are for coupling each of the independently-controlled transducer elements in the ultrasound array to the beamforming controller.
Lee-1, however, does not teach that the beamforming controller is disposed at the distal portion of the flexible elongate member.
Kohler teaches an ultrasound system, comprising:
a flexible elongate member (shaft 1002 of catheter 1100, Fig. 11) comprising a distal portion (distal end 1004, Fig. 11)
an ultrasound transducer array (array 1008, Fig. 11) positioned at the distal portion of the flexible elongate member (see Fig. 11), wherein the ultrasound transducer array includes a plurality of transducer elements (the elements of array 1008, Fig. 11
a beamforming controller (integrated circuit 1102, Fig. 11; see discussion below) at the distal portion of the flexible elongate member (integrated circuit 1102 is disposed at the distal portion 1004, Fig. 11), wherein the beamforming controller is configured to drive each of the plurality of transducer elements; and
a plurality of signal lines (lines drawn between each element of array 1008 and the integrated circuit 1102 are understood to be signal lines) coupling each of the transducer elements in the ultrasound transducer array.
It is noted that the integrated circuit 1102 as discussed above is used for controlling both diagnostic and therapy applications (¶ [0136]). Further, the integrated circuit 1102 controls the transducer elements in order to provide electronic control of the adjustable focus (see claims 7 and 8 of Kohler). In this sense, the ordinarily skilled artisan would have recognized that the integrated controller may read on a beamforming controller because the purpose of beamforming is to focus the ultrasound transmission/reception beam.
The ordinarily skilled artisan would have recognized that by disposing the beamforming controller at the distal portion of the flexible elongate member, wires 1010 (as shown in Fig. 10 which extend all the way to the opposite end of the flexible elongate member) can be eliminated and replaced with a simple data/power bus 1010’ as shown in Fig. 11. By eliminating wires 1010, the size of the flexible elongate member can be reduced and the flexibility increased.
It would have been obvious to one having ordinary skill in the art to modify the invention of Lee-1 disposing the beamforming controller at the distal portion of the flexible elongate member, as taught by Kohler; and the ordinarily skilled artisan would 

Regarding claim 2, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. Lee-1 further discloses that the second frequency (86) is lower than the first frequency (88); see Fig. 7.

Regarding claim 4, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. Lee-1 further discloses that the first segment (78) is disposed on a first portion (the portion of the common array 94 corresponding to the imaging array 78) of the ultrasound traducer array (common array 94) and the second segment (76) is disposed on a second portion (the portion of the common array 94 that corresponds to the ablation array 76) of the ultrasound transducer array (common array 94) adjacent to the first portion (Fig. 10 illustrates that the first portion and the second portion are adjacent to each other).
Lee-1 further discloses that the ultrasound transducer array may be a two-dimensional array (“It is also contemplated that the integrated array may be a 2D imaging and 2D ablation array (not shown). Such a construction would also allow for full real-time 3D imaging and real-time 3D ablation without requiring catheter motion.” ¶ [0073]).
 
It is understood that the two-dimensional array would be of the independently-controlled transducer elements for the same reasons discussed above regarding the claim 1; further the first and second segments would respectively comprise first and second pluralities of the independently controlled transducer elements, and respectively be in communications with the beamforming controller respectively via first and second signals lines as discussed above regarding claim 1.

Regarding claim 5, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. The ordinarily skilled artisan would have recognized that resonant frequency of an ultrasound transducer array is a material property of such array. The resonant frequency of an array is the frequency at which the frequency response of the array exhibits the highest amplitude. In this sense, the ordinarily skilled artisan would see annotated Fig. 7 of Lee-1 below).

Since the resonant frequency is a material property of the transducer, it is therefore implied that the material which forms the first segment has a resonant frequency that is higher than that of the material that forms the second segment.

Regarding claim 7, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. Lee-1 discloses that the first segment of the ultrasound transducer array is configured to receive ultrasound echoes reflected from the anatomy and associated with the first ultrasound signal (implied from ultrasound imaging; that is how ultrasound imaging works).

Regarding claim 10, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. Lee-1 further discloses that the ultrasound transducer array is configured to direct the second ultrasound signal to a first portion of anatomy (e.g., 96(a), Fig. 14) and a second portion of anatomy (e.g., 96(b), Fig. 14) different from the “As shown in FIG. 14, electronic steering of the ablation beam allows multiple ablation sites 96(a), 96(b), and 96(c) to be ablated at a single catheter position”, ¶ [0074]).

Regarding claim 15, it is noted that the recitation that the method is “executable by a beamforming controller located in the distal end of a medical device that is positioned within anatomy of a patient to process ultrasound signals emitted by a multi-dimensional array of individually-controllable transducers” does not necessarily require that the steps of the method must be executed by the recited beamforming controller (unless such a step is claimed as such). It only requires that they are executable by (i.e., able or capable of being executed by) the recited beamforming controller.
Lee-1 discloses a method executable1 by a beamforming controller located in the distal end of a medical device (imaging and therapy catheter 14, Fig. 1, ¶ [0037]; catheter 72, Fig. 10) that is positioned within anatomy of a patient to process ultrasound signals emitted by a multi-dimensional array of individually-controllable transducers, comprising:
activating, a first plurality of the transducers (imaging array 78, Fig. 10)  in the multi-dimensional array (common array 94, Fig. 10, ¶ [0070]) to transmit a first ultrasound signal (implied from ultrasound imaging, 64, Fig. 5; region 90 represents the imaged region, Fig. 10) with a first frequency (88, Fig. 7; “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation.” ¶ [0069]) to image an area of interest of the anatomy (region 90, Fig. 10);
receiving, from the first plurality of transducers in the multi-dimensional arrays, signals indicative of ultrasound echoes reflected from the anatomy in response to the first ultrasound signal (implied from ultrasound imaging, 64, Fig. 5; region 90 represents the imaged region, Fig. 10); and
transmitting, with a second plurality of transducers (ablation array 76, Fig. 10) in the multi-dimensional array (common array 94, Fig. 10, ¶ [0070]), a second ultrasound signal (ablation beam 92; 70, Fig. 5) with a second frequency that is different from the first frequency (86, Fig. 7; “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation.” ¶ [0069]) to the area of interest within the anatomy (96, Fig. 10).
Lee-1 does not explicitly recite that the (first and second) plurality of transducers necessarily are individually-controllable, let alone that they are activated by a beamforming controller. However, the ordinarily skilled artisan would have recognized 
 
Further, Lee-1 does not disclose that the beamforming controller that performs the activating step is a beamforming controller located in the distal end of the medical device that is positioned within anatomy of a patient.
As discussed above regarding claim 1, Kohler teaches a beamforming controller located in the distal end of a medical device that is positioned within anatomy of a patient (i.e., the distal end of a catheter) to process ultrasound signals emitted by a multi-dimensional array of transducers (see citations as above regarding claim 1). 
Further, the beamforming controller is used to activate the first plurality of transducers in the multi-dimensional array to transmit a first ultrasound signal with a first frequency to image an area of interest of the anatomy (see citations as above regarding claim 1).
The ordinarily skilled artisan would have recognized that by locating the beamforming controller at the distal portion of the medical device that is positioned within the anatomy, wires 1010 (as shown in Fig. 10 which extend all the way to the opposite end of the flexible elongate member) can be eliminated and replaced with a simple data/power bus 1010’ as shown in Fig. 11. By eliminating wires 1010, the size of the flexible elongate member can be reduced and the flexibility increased.
It would have been obvious to one having ordinary skill in the art to modify the invention of Lee-1 such that the beamforming controller is located in the distal end of a medical device that is positioned within anatomy of a patient (i.e., the distal end of a catheter), as taught by Kohler; and the ordinarily skilled artisan would have been 

While the embodiment of Lee-1’s Fig. 10 (modified in view of the teachings of Kohler as discussed above) does not teach that the first plurality of the individually-controllable transducers and the second plurality of the individually-controllable transducers are disposed circumferentially about a longitudinal axis of the flexible elongate member, Lee-1 discloses another embodiment which teaches the individually-controllable transducers disposed circumferentially about a longitudinal axis of the flexible elongate member. Lee-1 teaches, of this embodiment, in ¶ [0048]: “Further, reference numeral 58 is representative of a real-time three-dimensional imaged volume. In the illustrated embodiment, the real-time three-dimensional imaged volume 58 is shown as having a cylindrical volume. The imaging beam is mechanically and/or electronically scanned throughout the imaged volume 58. In a presently contemplated configuration, reference numeral 60 is representative of a steerable beam capable of providing therapy to the identified one or more regions of interest (not shown). The ablation beam 60 may be steered within the three-dimensional imaged volume 58. Also, as previously noted, the ablation beam 60 may be steered manually or electronically.”
It would have been obvious to one having ordinary skill in the art to further modify the first and second pluralities of the individually-controllable transducers of the modified invention of Lee-1 such that they are disposed circumferentially about a longitudinal axis of the flexible elongate member, as taught by another embodiment of Lee-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to 

Regarding claim 20, Lee-1 modified by the teachings of Kohler teaches the invention of claim 15. Lee-1 further discloses directing transmission of the second ultrasound signal (e.g., the solid ablation beam illustrated in Fig. 14) from the second plurality of transducer (ablation array 76; which is modified to be individually-controllable as discussed above regarding claim 15) to a first portion (e.g., ablation site 96(b)) of the area of interest and directing transmission of a third ultrasound signal (e.g., the dotted ablation beam illustrated in Fig. 14) from the second plurality of transducer (ablation array 76; which is modified to be individually-controllable as discussed above regarding claim 15) to a second portion (e.g., ablation site 96(c)) of the area of interest different than the first portion of the area of interest without moving the ultrasound transducer array (without moving the ultrasound transducer array as recited in the claim is implied by “As shown in FIG. 14, electronic steering of the ablation beam allows multiple ablation sites 96(a), 96(b), and 96(c) to be ablated at a single catheter position” ¶ [0076]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1, as evidenced by Dance, in view Kohler as applied to claim 1 above, and further in view of Shung “Diagnostic Ultrasound: Imaging and Blood Flow Measurements” 2006 (hereinafter “Shung”) and Lee et al., US 2006/0206028 A1 (hereinafter “Lee-2”).
claim 3, Lee-1 modified in view of the teachings of Kohler discloses the invention of claim 1; further that the first frequency is an imaging frequency and that the second frequency is a therapeutic frequency (see above regarding claim 1); but does not disclose that the first frequency is between 10 MHz and 70 MHz and the second frequency is between 20 kHz and 5 MHz.
Shung teaches: “Intravascular ultrasound scanners typically are operated in the frequency range from 20 to 60 MHz depending upon the imaging catheter used” (page 157). The ordinarily skilled artisan would have recognized that imaging with such a high frequency allows for a high enough resolution image in order to properly examine for example, blood vessel walls and other small anatomy, etc.
Lee-2 teaches an ablation (via cavitation) ultrasound frequency “should be in the 0.5 MHz (MegaHertz) to 2 MHz range to obtain good ultrasound confinement.” (¶ [0077])
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Lee-1 such that the first/imaging frequency is between 10 MHz and 70 MHz as claimed because the claimed range overlaps with the disclosed range of 20 to 60 MHz for intravascular ultrasound imaging as taught by Shung; and the ordinarily skilled artisan would have been motivated to make this modification in order to achieve a high enough resolution image in order to properly examine for example, blood vessel walls and other small anatomy, etc.
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Lee-1 such that the second/therapeutic frequency is between 20 kHz and 5 MHz as claimed because the claimed range overlaps with the disclosed range of 0.5 MHz to 2 MHz for ultrasound ablation (via cavitation) as taught by Lee-2; and the ordinarily skilled artisan would have been motivated to make this modification in order obtain a good ultrasound confinement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1, as evidenced by Dance, in view of Kohler as applied to claim 1 above, and further in view of Shung.
claim 6, Lee-1 modified in view of the teachings of Kohler discloses the invention of claim 1; but does not disclose that the ultrasound transducer array comprises at least one of PZT, CMUT, or PMUT.
MPEP 2144.07 recites in part:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

In this case, the purpose of the ultrasound transducer array is the produce ultrasound signals (i.e., ultrasound waves) for example for imaging and therapeutic/ablation purposes as discussed above regarding claim 1. 
Shung teaches various materials for ultrasound transducers including PZT which are used as transducer materials because they possess very strong piezoelectric properties (see section 3.1, pages 39-41). Piezoelectric properties include the direct and reverse/inverse piezoelectric effects which are material properties which allow the transducer to receive and transmit/produce ultrasound waves respectively (see section 3.1, pages 39-41).
Since the intended purpose of the ultrasound transducer array in Lee-1 is to produce ultrasound signals/ultrasound waves, and PZT is a suitable material for transducers for the purposes of producing/transmitting ultrasound waves (due to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Lee-1 such that the ultrasound transducer array comprises PZT, as taught by Shung, because PZT would have been recognized as a suitable material for the ultrasound transducer array in Lee-1 for the purposes of producing/transmitting ultrasound wave due to the piezoelectric properties of PZT.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1, as evidenced by Dance, in view of Kohler as applied to claim 1 above, and further in view of Wong et al., US 2005/0267453 A1 (hereinafter “Wong”).
Regarding claim 11, Lee-1 modified by the teachings of Kohler discloses the invention of claim 1; but does not disclose a switch to selectively switch between transmitting signals with the first segment and transmitting signals with the second segment. As discussed above regarding claim 1, imaging signals are transmitted with the first segment and ablation signals are transmitted with the second segment.
Wong teaches a switch (a switch is implied from switching the transducer array between imaging electronics and ablation electronics, ¶ [0018], [0026]) to selectively switch between transmitting imaging signals and transmitting ablation signal (e.g., performing imaging first, then switching to ablation to perform ablation second, ¶ [0026]).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1, as evidenced by Dance, in view of Kohler as applied to claim 1 above, and further in view of Stigall et al., US 2015/0305708 A1 (hereinafter “Stigall”) and Wong.
Regarding claim 12, Lee-1 modified by the teachings of Kohler discloses the invention of claim 1; but does not disclose a substrate including electrical conductors connected to the ultrasound transducer array, the electrical conductors configured to selectively switch between transmitting signals with the first segment and the second segment.
Stigall teaches a substrate (MEMS component 138, Fig. 5) including electrical conductors (e.g., 150 and 151, Fig. 5) connected to the ultrasound transducer array (ultrasound transducer 142, Fig. 5; “ultrasound transducer comprises a transducer array formed of a plurality of ultrasound transducers” ¶ [0014]).

Lee-1 modified by the teachings of Kohler and Stigall does not teach that the electrical conductors configured to selectively switch between transmitting signals with the first segment and the second segment
Wong teaches electrical conductors (see annotated figure below) configured to selectively switch between transmitting imaging signals and transmitting ablation signal (e.g., performing imaging first, then switching to ablation to perform ablation second, ¶ [0026]).

It would have been obvious to one having ordinary skill in the art to modify the modified invention of Lee-1 by configuring the electrical conductors to selectively switch .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-1, as evidenced by Dance, in view of Kohler as applied to claim 1 above, and further in view of Zhai et al., US 2018/0064415 A1 (hereinafter “Zhai”).
Regarding claim 13, Lee-1 modified by the teachings of Kohler discloses the invention of claim 1. Lee-1 further discloses interconnect leads 84 configured to control transmission of signals of the first and second segments; but does not disclose separate first and second cables, where the first cable is configured to control transmission of signals of the first segment and the second cable is configured to control transmission of signals of the second segment.
Zhai teaches a first cable (“The conductors 22 are cables” ¶ [0030]) configured to control transmission of signals of an imaging transducer array segment (14) (“conductors 22 that carry the signals between the beamformer 24 and the array 14” ¶ [0022]; “the conductors 22 for applying waveforms […] for imaging with the array 14.” ¶ [0045]). Zhai further teaches a second cable (“One or more conductors 22 are also provided for the ablation transducer 18.” ¶ [0030]; “The conductors 22 are cables” ¶ [0030]) configured to control transmission of signals of an ablation transducer array segment (18) (“One or more conductors 22 are also provided for the ablation transducer 18.” ¶ [0030]) (“the conductors 22 for applying waveforms for ablation with the ablation transducer 18” ¶ [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Lee-1 by providing a first cable configured to control transmission of signals of the first segment and a second cable configured to control transmission of signals of the second segment, as taught by Zhai; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide separate signal communication means for the first/imaging segment and the second/ablation segment, for example to accommodate simultaneous imaging and ablation.
Otherwise, regarding claim 14, Lee-1 discloses interconnect leads 84 configured to control transmission of signals of both the first segment and the second segment (“The ablation array and imaging array are controlled by control commands that are input thereto across interconnect leads 84. In addition to providing control commands, the interconnect leads 84 include readout leads that carry imaging data from the imaging array elements to the imaging system (FIG. 1).” ¶ [0068]); but does not disclose that the interconnect leads are a cable.
Zhai teaches a cable configured to control transmission of signal of both a first/imaging segment and a second/ablation segment (“The beamformer 24 connects with the conductors 22 for applying waveforms for ablation with the ablation transducer 18 and/or for imaging with the array 14.” ¶ [0045]; the conductors 22 may be a cable such as a coaxial cable, ¶ [0030]). The ordinarily skilled artisan would have understood that a coaxial cable has shielding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Lee-1 such that the interconnect leads 84 are a coaxial cable, as taught by Zhai, in order to provide for shielding as part of the coaxial cable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1, as evidenced by Dance, in view of Kohler as applied to claim 15 above, and further in view of Lee-2.
Regarding claim 18, Lee-1 modified by the teachings of Kohler discloses the invention of claim 15. Lee-1 discloses the therapeutic procedure is an ablation as discussed above; but does not disclose that the therapeutic procedure comprises an ultrasound cavitation procedure that includes forming ultrasound cuts into calcification within the anatomy.
Lee-2 teaches an ablation procedure that comprises an ultrasound cavitation procedure that includes forming ultrasound cuts into calcification within the anatomy (“As mentioned before, the ablation of deposited plaques by the ultrasonic power emission is based upon the formation cavitations. More specifically, an intense ultrasound wave with wavelengths smaller but not substantially smaller than the inside diameter of the blood vessel wall will create a multitude of micro cavities, each being a partial vacuum, in a fluid that collapse rapidly with an implosion. The mechanical energy released by the sudden “implosion” is responsible for its ability to pulverize hardened calcification layer under the diseased tissue. These micro cavitations are quite small, of the order of micrometers in diameter when they collapse. The imploding cavitations work best in attacking hard, fragile and inelastic substances such as a calcified tissue. The cavitations will break up the soft, albeit inelastic diseased tissue of a plaque as well. On the other hand, they will have virtually no effect on otherwise flexible and highly elastic healthy muscle tissue that form the bulk of the blood vessel wall as the collapsing cavities can only provide primarily highly localized mechanical bending and compression but no tearing action. The flexibility and elasticity of the healthy tissue can easily absorb the imploding pressure with a slight local deflection and/or compression. But a hardened calcified tissue is too stiff to yield to the bending and compression stress of the localized implosion hence will be shattered by it.” ¶ [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Lee-1 such that the therapeutic procedure comprises an ultrasound cavitation procedure that includes forming ultrasound cuts into calcification within the anatomy, as taught by Lee-2; and the ordinarily skilled artisan would have been motivated to make this modification in order to cut away calcification and diseased tissue of plaques via the aforementioned implosion of the cavitations while having “virtually no effect on otherwise flexible and highly elastic healthy muscle tissue that form the bulk of the blood vessel wall” (¶ [0075]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1, as evidenced by Dance, in view of Kohler and Lee-2 as applied to claim 18 above, and further in view of American Institute of Physics “Highlights of upcoming acoustics meeting in New Orleans” EurekAlert.org November 2007 (hereinafter “AIP”) and Lewis et al., “A Phantom feasibility study of acoustic enhanced drug diffusion in neurological tissue” November 1, 2007 (hereinafter “Lewis”).
Regarding claim 19, Lee-1 modified by the teachings of Kohler and Lee-2 discloses the invention of claim 18; but does not disclose that the second ultrasound signal prepares a portion of the anatomy for delivery of medication.
AIP teaches that a second ultrasound signal can be used to prepare anatomy (e.g., tissue) for delivery of medication (“Now George Lewis Jr. (george@cornellbme.com) and his colleagues at Cornell University are testing the use of acoustic pulses to help brain tissue absorb chemotherapy drugs faster. Using various pulse sequences, they showed that focused ultrasound could enhance the uptake of cancer drugs in brain-like tissues. They believe that focused ultrasound agitates the tissues matrices causing enhanced permeability for the drug, and by mechanically pushing it with radiation forces where the acoustical waves are focused. The drugs can then spread further and faster into the tissues than by unassisted diffusion alone.”, 1) ACOUSTICS AND BRAIN CANCER). Lewis’ data suggest that a second ultrasound signal (i.e., focused ultrasound) can be used to increase perfusion of drugs into tissue (e.g., see Fig. 2 and 3 of Lewis).
It would have been obvious to obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified .



Response to Arguments
Applicant's arguments filed 8/15/2018 have been fully considered but they are not persuasive.
Applicant’s argument that Kohler does not teach independently-controlled transducer elements is not found to be persuasive because Kohler is no longer relied upon for such limitation. This limitation is implicit in Lee-1 in view of the evidence of Dance as discussed above.
As discussed above, the ultrasound transducer array (common array 94) consists of two segments: the first segment (imaging array 78) and the second segment (ablation array 76). Further, the plurality of ultrasound elements (elements 82 and 80) that make up the ultrasound array consists of two groups of elements: a first group of elements (elements 82) corresponding to the first segment and a second group of elements corresponding to the second segment. In this sense, elements 82 are responsible for imaging and elements 80 are responsible for ablation/therapy.
The imaging region 90 as shown in Figs. 10 and 14 would be understood by the ordinarily skilled artisan to imply that the phased array techniques are used because the see Fig. 10 of Lee-1 and Fig. 13.1 of Dance). 

    PNG
    media_image1.png
    567
    866
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    918
    1577
    media_image2.png
    Greyscale

In particular, the shape of the imaging region 90, which originates as a point at the center of the first segment, suggests that each scan line originates from the center of the segment, while Dance teaches at page 312:
“The elements of a phased array (Fig. 13.1(c)) are also coplanar, but, as discussed below, they are smaller, less numerous and more closely spaced than the elements of a linear array. Each scan line originates from the centre of the array and is acquired using all of the elements. The azimuth angle of the scan line (θ in Fig. 13.1(c)) is incrementally increased by altering the relative timing of the pulses ”

Further, the imaging array of 78 is flat (i.e., no curvature or mechanical focusing lens) and fixed in the azimuth direction (i.e., there is no mechanical scanning in the azimuth direction). Therefore, the ordinarily skilled artisan would have understood that Lee-1 must have been using phased array techniques for imaging the imaging region 90.
Dance further describes the essential details of the phased array technique at pages 312-313:
All array types are laterally focused, and the beam of a phased array is also steered, using delay-and-sum beam formation. The objective of beam formation during transmission is to ensure that the pulses transmitted from each element arrive simultaneously, and therefore constructively interfere, at the focal point. The time at which each element is fired is computed relative to the time the centre of the aperture is fired, by computing the distance from each element to the focal point using elementary trigonometry and assuming the sound speed, c, everywhere in the FOV is equal to 1540 m/s, the average sound speed of soft tissue. During reception, similar delays are applied to align temporally the echo signals received by each array element from the intended focal point. The delayed signals are then summed, such that the echoes received from the focus add constructively, to yield a beam formed receive signal.

Since the delay/timing of each element in the phased array technique is based on the position of the respective element and each element is at a different position, then it is understood that the delays/timing must be applied on a per element basis. Therefore, the ordinary skilled would have understood that the elements 82 of the first segment must be independently-controlled in order to facilitate the phased array technique.
Lee-1 teaches at ¶ [0074] electronic steering of the ablation beam:
[0074] As shown in FIG. 14, electronic steering of the ablation beam allows multiple ablation sites 96(a), 96(b), and 96(c) to be ablated at a single catheter position. Not only does this reduce the time required for an operator to register multiple ablation sites, but it also saves time by reducing the number of catheter movements required for a given procedure.


    PNG
    media_image3.png
    904
    1233
    media_image3.png
    Greyscale

Fig. 14 shows that the ablation beam is electronically focused and steered on/to multiple ablation sites (albeit not simultaneously). Since the second segment (ablation array 76) appears to be flat (i.e., no curvature or mechanical focusing lens) and fixed in the azimuth direction (i.e., no mechanical steering) and the ordinarily skilled artisan would have recognized that focusing/steering of the ablation beam must have been accomplished by applying delays/timings to the elements 80 of the second segment (ablation array 76) in a manner similar to the phased array technique used in imaging. Therefore, the ordinary skilled would have understood that the elements 80 of the second segment must have been independently-controlled in order to facilitate the focusing/steering of the ablation beam in a manner similar to the phased array technique used in imaging.
It is noted that applying respective delays to the plurality of independently-controlled transducer elements (elements 80 and 82) to form and steer a beam reads on beamforming. In this sense, the ordinarily skilled artisan would have understood that Lee-1 implicitly teaches beamforming as inherent to the implied phased array technique. 
Since the plurality of signals lines are for providing transmission and reception signals (which are delayed by the beamforming controller on a per element basis as discussed above) to/from each of the independently-controlled transducer elements in the ultrasound array, it is understood by the ordinarily skilled artisan that the plurality of signal lines are for coupling each of the independently-controlled transducer elements in the ultrasound array to the beamforming controller.
Applicant argues:
Claim 15 recites that the first and second pluralities of the individually- controllable transducers are disposed circumferentially about a longitudinal axis of the flexible elongate member (see, e.g., elements 120 and 130 in Fig. 1 of the present application).

The Examiner cites Figure 4 of Lee as allegedly disclosing these features. However, Figure 4 of Lee only shows one type of transducer - an imaging and therapy transducer 56. This transducer 56 can have transducer sub-element 57, but these sub- elements 57 are all from one type of transducer - the imaging and therapy transducer 56. Thus, Lee-1 cannot disclose first and second pluralities of individually-controllable transducers in the multi-dimensional array [that emit different ultrasound frequencies] are disposed circumferentially about a longitudinal axis of a flexible elongate member, as recited in claim 15.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The embodiment of Fig. 4 was not relied upon for teaching separate first and second pluralities of individually-controllable transducers for transmitting ultrasound signals are respectively different frequencies; this limitation is already taught by the embodiment of Fig. 10. Rather, the embodiment for Fig. 4 was relied upon for teaching that individually-controllable transducers may be disposed circumferentially about a longitudinal axis of the flexible elongate member which may be applied to the first plurality of individually-controllable transducers as well as the second plurality of individually-controllable transducers in the same manner.
Otherwise, it is noted that the claim does not require that the first plurality of the individually-controllable transducers be entirely separate or distinct from the second plurality of the individually-controllable transducers. For example, the claim does not preclude a partial or full overlap between the set of transducers that correspond to the first plurality of the individually-controllable transducers and the set of transducers that correspond to the second plurality of the individually-controllable transducers.

Conclusion
This Office Action is Non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is understood by the ordinarily skilled artisan that the recited steps of Lee-1 are capable of being executed by a beamforming controller (or any other arbitrary controller for that matter) located in the distal end of a medical device that is positioned within anatomy of a patient to process ultrasound signals emitted by a multi-dimensional array of individually-controllable transducers (or located in anything other arbitrary location of the medical device for that matter).